Case 1:18-cv-01306-RLY-MPB Document 314-2 Filed 06/30/21 Page 1 of 2 PageID #: 24323




                              UNITED STATES BANKRUPTCY COURT
                                SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

   IN RE:                            )
                                     )               Chapter 11
   USA GYMNASTICS,                   )
                                     )               Case No. 18-09108-RLM-11
                            Debtor.  )
                                     )
                                     )
   USA GYMNASTICS,                   )
                                     )
                          Plaintiff, )               District Court Case No. 1:18-1306-RLY-MPB
                                     )
                 vs.                 )               Bankr. Adv. Case No. 19-50012
                                     )
   ACE AMERICAN INSURANCE COMPANY )
   f/k/a CIGNA INSURANCE COMPANY,    )
   GREAT AMERICAN ASSURANCE          )
   COMPANY, LIBERTY INSURANCE        )
   UNDERWRITERS INC., NATIONAL       )
   CASUALTY COMPANY, RSUI            )
   INDEMNITY COMPANY, TIG INSURANCE )
   COMPANY, VIRGINIA SURETY          )
   COMPANY, INC., f/k/a COMBINED     )
   SPECIALTY INSURANCE COMPANY,      )
   WESTERN WORLD INSURANCE           )
   COMPANY, ENDURANCE AMERICAN       )
   INSURANCE COMPANY, AMERICAN       )
   INTERNATIONAL GROUP, IN.,         )
   AMERICAN HOME ASSURANCE           )
   COMPANY, and DOE INSUREDS.,       )
                                     )
                        Defendants.  )

                       ORDER GRANTING MOTION T O APPEAR PRO HAC VICE

            This cause has come before the Court upon the motion of James P. Moloy of the law firm

   of BOSE MCKINNEY & EVANS LLP, seeking an Order granting Geoffrey M. Miller of DENTONS

   US LLP, leave to appear pro hac vice for the purpose of appearing as counsel on behalf of




   4141387 (29379-1)
Case 1:18-cv-01306-RLY-MPB Document 314-2 Filed 06/30/21 Page 2 of 2 PageID #: 24324




   Virginia Surety Company, Inc., f/k/a Combined Specialty Insurance Company in the above-

   styled cause only.

            Being fully advised, it is now ORDERED that the motion be, and hereby is, GRANTED.

   Applicant’s contact information should be entered as follows:

                                 Geoffrey M. Miller
                                 DENTONS US LLP
                                 1221 Avenue of the Americas
                                 New York, NY 10020-1089
                                 (212) 768-6734
                                 geoffrey.miller@dentons.com


   Dated:



                                                      Judge, United States District Court
                                                      Southern District of Indiana



   Distribution List:

   To all registered counsel by CM/ECF

   Via U.S. Mail:
   Geoffrey M. Miller
   DENTONS US LLP
   1221 Avenue of the Americas
   New York, NY 10020-1089

   Tara E. McCormack
   KENNEDYS CMK LLP
   120 Mountainview Boulevard
   P.O. Box 650
   Basking Ridge, NJ 07920




   4141387 (29379-1)                              2
